Citation Nr: 0508649	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly death pension based on the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  He died in December 1957; the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.  The appellant initially 
requested a personal hearing before a member of the Board; 
however, in correspondence received in July 2004, the 
appellant withdrew her request for such a hearing.  


REMAND

The appellant is 82 years old and alleges that she requires 
the regular aid and attendance of another person.

In February 2003, the appellant's private physician, Dr. 
Woodruff W. Faulk, Jr., completed a questionnaire indicating 
that the appellant could walk without the assistance of 
another person but used a walker or wheel chair at times.  He 
also essentially indicated that she was able to care for 
herself and to attend to the needs of nature without 
assistance.  

In a June 2003 letter, Dr. Faulk stated that the appellant is 
limited in her activities and is only able to move around 
with a walker or wheelchair.  He indicated that her 
osteoarthritis is quite severe and that her other medical 
problems include hypertension and cupulolithiasis with 
dizziness and instability.  On this occasion, Dr. Faulk did 
not complete another questionnaire addressing whether the 
appellant is able to care for herself and attend to the needs 
of nature without assistance.

The Board notes that the appellant has not been provided a VA 
examination in response to her claim.  In the Board's 
opinion, the medical evidence currently of record is not 
sufficient to decide the claim.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be afforded 
a VA general medical examination and 
an examination to determine whether 
she requires the regular aid and 
attendance of another person.  The 
claims folder must be made available 
to and reviewed by the examiner.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim 
based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to 
the appellant's satisfaction, a 
supplemental statement of the case 
should be issued to the appellant 
and her representative and they 
should be afforded the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




